 1

 2

 3

 4

 5

 6

 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
          UNITED STATES OF AMERICA,                         Case No. 17-cr-00276-BAS
13                                                          Case No. 19-cv-00505-BAS
                                         Plaintiff,
14                                                          ORDER DENYING MOTION
15
                                                            UNDER 28 U.S.C. § 2255 TO
                 v.                                         VACATE, SET ASIDE, OR
16        HECTOR IBARRA-ALATORRE,                           CORRECT SENTENCE
17                                     Defendant.           [ECF No. 40]
18

19

20           Presently before the Court is Defendant Hector Ibarra-Alatorre’s Motion
21   Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence. (ECF No. 40.)
22   For the following reasons, the Court DENIES the Motion.
23   I.      UNDERLYING CRIMINAL CASE
24           On March 7, 2017, Mr. Ibarra-Alatorre pled guilty pursuant to a plea
25   agreement to being an alien found in the United States after deportation in violation
26   of 8 U.S.C. § 1326(a) and (b). (ECF No. 14 (“Plea Agreement”).) 1 The parties agreed
27

28           1
              Unless otherwise indicated, the electronic record references are to the criminal case, 17-
     cr-00276-BAS.
                                                      –1–                                        17cr0276
 1   as part of the plea agreement that the calculation of the sentencing guidelines should
 2   include an enhancement for a felony conviction pre-deportation pursuant to U.S.
 3   Sentencing Guidelines § 2L1.2b2 and an enhancement for a felony conviction post-
 4   deportation pursuant to § 2L1.2b3. (Plea Agreement § XA.)
 5          As part of the plea agreement, Mr. Ibarra agreed to waive any right to appeal
 6   or collaterally attack the conviction or sentence unless the Court sentenced him to
 7   more than the high end of the guideline range or he had a claim for ineffective
 8   assistance of counsel. (Plea Agreement § XI; ECF No. 42 (“Plea Colloquy”) 7:14-
 9   19.)
10          At the time he pled guilty, the Court engaged in a Rule 11 colloquy with Mr.
11   Ibarra after placing him under oath. (Plea Colloquy 2:11-11:6.) Mr. Ibarra told the
12   Court directly that he wished to plead guilty. (Id. 2:25-3:6.) The Court told Mr.
13   Ibarra about each of his constitutional rights, and Mr. Ibarra said he understood those
14   rights. (Id. 3:8-4:5.) Mr. Ibarra then told the Court that he understood and agreed to
15   give up those rights. (Id. 4:7-15.) The Court explained to Mr. Ibarra the elements
16   the Government would have to prove if he chose to go to trial, and Mr. Ibarra stated
17   he understood. (Id. 4:20-5:6.) The Court advised Mr. Ibarra of the maximum
18   penalties he was facing, and he again stated he understood. (Id. 5:8-14.) Mr. Ibarra
19   told the Court he had discussed the sentencing guidelines applicable to his case with
20   his lawyer. (Id. 6:15-22.)
21          With respect to the plea agreement, Mr. Ibarra told the Court he had initialed
22   every page of the plea agreement and that he had reviewed every page with his lawyer
23   and understood the contents in its entirety. (Plea Colloquy 7:11-19.) He told the
24   Court he had no questions about the plea agreement. (Id. 8:1-3.) Mr. Ibarra also said
25   he was satisfied with the services of his lawyer. (Id. 7:23-25.) Ultimately, after
26   engaging in this lengthy colloquy, seeing, and hearing the demeanor of Mr. Ibarra,
27   the Court found Mr. Ibarra was entering into the guilty plea knowingly and
28   voluntarily with a full understanding of the nature of the charge, his rights, and the

                                              –2–                                    17cr0276
 1   consequences of his guilty plea. (Id. 10:25-11:4.) At no time during the plea
 2   colloquy, despite being given numerous opportunities to do so, did Mr. Ibarra express
 3   that he did not understand what was happening or what the plea agreement entailed.
 4           As laid out in the Presentence Report (ECF No. 19 (“PSR”)), Mr. Ibarra had a
 5   fairly lengthy criminal record. He had numerous misdemeanor convictions that were
 6   not counted in his criminal history calculations including ones for DUI, drug
 7   possession, disturbing the peace, possession of stolen property, and possession of
 8   burglary tools. (PSR ¶¶ 22-25, 27-30.) Mr. Ibarra also had a 2003 conviction for
 9   two counts of possession of forged notes for which he received a two-year sentence,
10   a 2004 felony burglary conviction for which he received a two-year sentence, a 2008
11   felony conviction for false claim to U.S. citizenship for which he received a 13-month
12   sentence, and convictions for shoplifting and DUI. (PSR, Part B.) He also had
13   pending charges from 2016 for using another’s personal identifying information,
14   possession of a stolen vehicle, vehicle theft, and filing a false instrument. (PSR ¶
15   39.) These charges were pending because Mr. Ibarra had failed to appear for his
16   readiness hearing and a bench warrant remained outstanding at the time of his
17   sentencing. (Id.) Mr. Ibarra had been removed from the United States to Mexico in
18   2006, 2009, and 2010. (PSR ¶ 40.)
19           Prior to sentencing, Mr. Ibarra’s counsel moved for a downward departure,
20   arguing Mr. Ibarra’s criminal history was overrepresented. (ECF No. 20; ECF No.
21   41 (“Sentencing Hearing”) 5:20-6:1.) She told the Court that Mr. Ibarra had filed a
22   petition to reduce his burglary felony conviction to a misdemeanor, and she pointed
23   out that one of the two felony convictions for possession of forged notes had already
24   been reduced to a misdemeanor. (Id.) She attached documents supporting her claims.
25   (Id.)
26           At sentencing, the Court considered and rejected defense counsel’s request for
27   a downward departure, (Sentencing Hearing 7:19-8:2; 9:21-24), and sentenced Mr.
28   Ibarra to 30 months in custody, (ECF No. 30). After he was sentenced, Mr. Ibarra

                                               –3–                                  17cr0276
 1   confirmed that, since the sentence did not exceed the high end of the guideline range
 2   recommended by the Government, he had waived his right to appeal. (Sentencing
 3   Hearing 11:5-9.) Judgment was entered on June 1, 2017. (ECF No. 30.)
 4         Despite the appellate waiver, Mr. Ibarra filed a notice of appeal on August 17,
 5   2017. (ECF No. 31.) Ultimately, this appeal was dismissed as untimely. (ECF No.
 6   38.) The mandate with respect to this dismissal was spread on April 20, 2018. (ECF
 7   No. 39.)
 8   II.   ANALYSIS
 9         Mr. Ibarra’s Motion is DENIED. First and most importantly, this Court lacks
10   jurisdiction over the Motion. Additionally, even if the Court had jurisdiction over
11   the Motion, it fails for three reasons. First, it is time barred. Second, Mr. Ibarra
12   waived his right to appeal or collaterally attack his conviction and sentence as part of
13   his plea agreement. And, third, his arguments are not supported factually by the
14   record.
15         A.     Jurisdiction
16         Section 2255 is explicitly applicable only to a prisoner “in custody under
17   sentence of a court.” 28 U.S.C. § 2255(a). The “in custody” requirement is
18   jurisdictional, and the Court lacks jurisdiction to consider a petition filed by an
19   individual no longer in custody, on supervised release, or on probation. United States
20   v. Reves, 774 F.3d 562, 565 (9th Cir. 2014). “[O]ther courts have reasoned that the
21   collateral immigration consequences of a petitioner’s conviction are not sufficient to
22   satisfy the ‘in custody’ requirement . . . even when those consequences include
23   detention by immigration authorities.” United States v. Krboyan, No. CV-F-10-2016
24   OWW, CR-F-02-5438 OWW, 2010 WL 5477692, at *5 (E.D. Cal. Dec. 30, 2010)
25   (citing United States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004); Kandiel v.
26   United States, 964 F.2d 794, 796 (8th Cir. 1992); Adegbuji v. United States, No. 03
27   CR 659(RPP), 2003 WL 21961122, at *2 (S.D.N.Y. Aug. 18, 2003)).
28


                                               –4–                                    17cr0276
 1         In this case, Mr. Ibarra was sentenced to 30 months in custody with no
 2   supervised release to follow. (ECF No. 30.) He did not sign the instant Motion.
 3   Instead, it is signed by Gloria Espinoza, who represents she is Mr. Ibarra’s fiancée
 4   and his “legal Power of Attorney.” She fails to attach any proof of this fact. She
 5   claims Mr. Ibarra is unable to sign because he is in immigration removal proceedings.
 6   Mr. Ibarra appears to have been released from Bureau of Prisons custody on March
 7   14, 2019, the day before this Motion was filed on March 15, 2019. Thus, the Court
 8   lacks jurisdiction over the Motion.
 9         B.     Time Barred
10         Under 28 U.S.C. § 2255(e), a motion to vacate must be filed within one year
11   from the date the conviction becomes final. A conviction becomes final once the
12   deadline for filing the notice of appeal has expired. United States v. Gilbert, 807
13   F.3d 1197, 1199 (9th Cir. 2015). If an appeal is taken, then the statute of limitations
14   runs from the date the Court of Appeals issues its mandate. Clay v. United States,
15   537 U.S. 522, 524 (2003).
16         This limitations period can be equitably tolled, but “[t]o be entitled to equitable
17   tolling, a habeas petitioner bears the burden of showing ‘(1) that he has been pursuing
18   his rights diligently, and (2) that some extraordinary circumstance stood in his way.’”
19   Gilbert, 807 F.3d at 1202 (quoting Holland v. Florida, 560 U.S. 631, 649 (2010)).
20   “This is a very high threshold.” Id.
21         In this case, Mr. Ibarra’s conviction became final 14 days after entry of the
22   judgment on June 1, that is June 15, 2017. This was his deadline for filing a notice
23   of appeal. The fact that he filed a late notice of appeal several months later does not
24   serve to extend the limitations period. The appeal was dismissed as untimely.
25   Indeed, it would defeat the concept of a limitations period if a defendant was
26   permitted to file a notice of appeal at any later date and thus achieve a renewal of his
27   period to collaterally attack his conviction.
28


                                               –5–                                     17cr0276
 1         Mr. Ibarra argues that the limitations period should be equitably tolled
 2   because: (1) he received faulty advice from prison officials, which led to the late
 3   filing; (2) counsel advised him he could not appeal his earlier false statement
 4   conviction (part of the grounds for the appeal of his sentence in this case); (3)
 5   “[r]equest[s] were also delayed due to mail being forwarded to counsel and withheld
 6   for filing for times unable to tell”; and (4) researching relief by contacting attorneys
 7   and organizations “cause[d] a huge delay on request.” (ECF No. 40, ¶ 40.) None of
 8   these proffered reasons excuses his failure to file the Motion in a timely fashion.
 9         It is Mr. Ibarra’s burden to show that he pursued his rights diligently and that
10   extraordinary circumstances stood in his way. Faulty advice from prison officials or
11   even his attorney is not enough to establish equitable tolling. See Gilbert, 807 F.3d
12   at 1202 (counsel’s incorrect advice as to the appropriate deadline does not warrant
13   equitable tolling). It is unclear how mail forwarded to his attorney led to delays, and
14   he fails to show that he continued to pursue his rights diligently. Hence, Mr. Ibarra’s
15   Motion is time barred.
16         C.     Waiver
17         Furthermore, to the extent Mr. Ibarra is attempting to collaterally attack his
18   conviction or sentence, he waived his right to do so. See United States v. Navarro-
19   Botello, 912 F.2d 318, 321 (9th Cir. 1990) (waiver of a right to appeal does not violate
20   due process); United States v. Schuman, 127 F.3d 815, 817 (9th Cir. 1997) (“[P]lea
21   agreements are contractual in nature and are measured by contract law standards.”
22   (quotation omitted)).
23         Specifically, in the written plea agreement Mr. Ibarra waived “to the full extent
24   of the law, any right to appeal or to collaterally attack the convictions . . . except a
25   post-conviction collateral attack based on a claim of ineffective assistance of
26   counsel.” (Plea Agreement § XI.) And Mr. Ibarra agreed to waive “to the full extent
27   of the law, any right to appeal or collaterally attack the sentence imposed.” (Id.)
28   Furthermore, Mr. Ibarra confirmed this agreement with the Court during the plea

                                               –6–                                    17cr0276
 1   colloquy and after sentencing. (Plea Colloquy 7:14-18; Sentencing Hearing 11:5-9.)
 2   Therefore, to the extent Mr. Ibarra is now arguing that he was denied a right to a
 3   hearing on the charges, that the Court should have waited until his state Proposition
 4   47 claims were resolved before sentencing, or that the Court improperly considered
 5   his state convictions in sentencing him, these claims have been waived. The only
 6   issue that was preserved for collateral attack was a claim of ineffective assistance of
 7   counsel.
 8         D.     Ineffective Assistance of Counsel
 9         To the extent Mr. Ibarra is arguing that his attorney provided ineffective
10   assistance of counsel, these claims are contradicted by the record.
11         “[A] defendant who pleads guilty upon the advice of counsel may only attack
12   the voluntary and intelligent character of the guilty plea by showing that the advice
13   he received from counsel was ineffective.” Lambert v. Blodgett, 393 F.3d 943, 979
14   (9th Cir. 2004) (quoting Hill v. Lockhart, 474 U.S. 52, 56-57 (1985)). Even in a
15   claim of ineffective assistance of counsel in a guilty plea, the defendant must meet
16   the Strickland test; that is, he must show, first “that counsel’s assistance was not
17   within the range of competence demanded of counsel in criminal cases” and, second,
18   that he suffered actual prejudice because of this incompetence. Lambert, 393 F.3d at
19   979-80; Lockhart, 474 U.S. at 57-58.
20         “A deficient performance is one in which counsel made errors so serious that
21   []he was not functioning as the counsel guaranteed by the Sixth Amendment.” Iaea
22   v. Sunn, 800 F.2d 861, 864 (9th Cir. 1986) (citing Strickland v. Washington, 466 U.S.
23   668, 687 (1984)). “Review of counsel’s performance is highly deferential and there
24   is a strong presumption that counsel’s conduct fell within the wide range of
25   reasonable representation.” United States v. Ferreira-Alameda, 815 F.2d 1251, 1253
26   (9th Cir. 1987). The Court should not view counsel’s actions through “the distorting
27   lens of hindsight.” Hendricks v. Calderon, 70 F.3d 1032, 1036 (9th Cir. 1995)
28   (quoting Deutscher v. Whitley, 884 F.2d 1152, 1159 (9th Cir. 1989)), vacated on

                                              –7–                                    17cr0276
 1   other grounds by Angelone v. Deutscher, 500 U.S. 901 (1991). To satisfy the second
 2   “prejudice” prong in a guilty plea case, “defendant must show that there is a
 3   reasonable probability that, but for counsel’s errors, he would not have pled guilty
 4   and would have insisted on going to trial.” Lockhart, 474 U.S. at 59.
 5         In this case, Mr. Ibarra fails to meet either prong of the Strickland test. First,
 6   he fails to show that his attorney’s performance was deficient. To the extent Mr.
 7   Ibarra argues his attorney failed to present the facts regarding reduction of his state
 8   court claims under Proposition 47 to the sentencing court, this is belied by the record.
 9   His attorney specifically presented documents showing that at least one prior felony
10   conviction had been reduced to a misdemeanor and that Mr. Ibarra fully expected
11   another state court petition for reduction to be granted. (ECF No. 20.) Mr. Ibarra’s
12   attorney asked the Court to find Mr. Ibarra’s criminal history was overrepresented as
13   a result, but the Court declined to do so.
14         Similarly, to the extent Mr. Ibarra argues that he had no idea who his attorney
15   was, had not spoken to anyone about his case, or that his attorney ignored his claims
16   that he did not understand the process or what was being offered, these claims are
17   contradicted by Mr. Ibarra’s statements made under oath to the Court at the plea
18   colloquy. Mr. Ibarra told the Court he had discussed the sentencing guidelines
19   applicable to his case with his lawyer. (Plea Colloquy 6:15-22.) With respect to the
20   plea agreement, Mr. Ibarra told the Court he had initialed every page of the plea
21   agreement and that he had reviewed every page with his lawyer and understood the
22   agreement in its entirety. (Id. 7:11-19.) He told the Court he had no questions about
23   the plea agreement. (Id. 8:1-3.) Mr. Ibarra also said he was satisfied with the services
24   of his lawyer. (Id. 7:23-25.) These statements show that Mr. Ibarra’s claims that he
25   now did not know who his attorney was and had not spoken to her are not supported
26   by the record.
27         Furthermore, Mr. Ibarra fails to show that he was prejudiced by his claims that
28   he did not understand what was going on at the guilty plea stage. The Court carefully

                                                  –8–                                 17cr0276
 1   explained to Mr. Ibarra all his rights, what he was doing, what he was waiving, and
 2   the consequences of his waiver. Mr. Ibarra told the Court he understood, wished to
 3   give up those rights, and plead guilty. He expressed no reservations or difficulty
 4   understanding the process or what was being offered. Therefore, even if his attorney
 5   had failed to explain his rights to Mr. Ibarra, the Court did so, and Mr. Ibarra informed
 6   the Court that he still wished to plead guilty. Because he fails to show that he would
 7   have gone to trial and would not have pled guilty, his claim of ineffective assistance
 8   of counsel must fail.
 9   III.   CONCLUSION
10          Mr. Ibarra’s Motion filed pursuant to 28 U.S.C. § 2255 is DENIED (ECF No.
11   40). Since Mr. Ibarra is no longer in custody under a sentence of this Court, the Court
12   lacks jurisdiction to consider his Motion. Even if the Court had jurisdiction, the
13   claims are time-barred. Finally, Mr. Ibarra waived his right to appeal or collaterally
14   attack his conviction and sentence as part of his plea agreement, and he fails to
15   establish that his counsel’s representation was ineffective.
16          Further, the Court DENIES Mr. Ibarra a certificate of appealability, as he has
17   not made a substantial showing that he has been denied a constitutional right. See 28
18   U.S.C. § 2253(c)(2) (providing that a certificate shall issue “only if the applicant has
19   made a substantial showing of a denial of a constitutional right”).
20          IT IS SO ORDERED.
21

22   DATED: May 7, 2019
23

24

25

26

27

28


                                               –9–                                     17cr0276
